Citation Nr: 1046154	
Decision Date: 12/09/10    Archive Date: 12/20/10

DOCKET NO.  05-30 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the lumbar spine.

2.  Entitlement to service connection for degenerative joint 
disease of the knees.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Davitian, Counsel



INTRODUCTION

The Veteran served on active duty from July 1962 to October 1966 
with four months of unverified service.  

This case is before the Board of Veterans' Appeals (BVA or Board) 
on appeal from a May 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Columbia, South Carolina 
(RO), which, inter alia, denied the benefits sought on appeal.

When the issues on appeal were previously before the Board in 
August 2009, they were remanded for additional development.  They 
are now before the Board for final appellate consideration.


FINDINGS OF FACT

1.  The competent medical evidence, overall, does not show that 
the Veteran incurred degenerative joint disease of the lumbar 
spine during active duty, nor may it be so presumed.

2.  The competent medical evidence, overall, does not show that 
the Veteran incurred degenerative joint disease of the knees 
during active duty, nor may it be so presumed.


CONCLUSIONS OF LAW

1.  Service connection for degenerative joint disease of the 
lumbar spine is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 
1133, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (2010).

2.  Service connection for degenerative joint disease of the 
knees is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 
§ 3.159 was amended to eliminate the requirement that VA request 
that a claimant submit any evidence in his or her possession that 
might substantiate the claim.  See 73 FR 23353 (Apr. 30, 2008).  

Here, a letter sent to the appellant in January 2004, prior to 
the initial AOJ decision in this matter, informed the appellant 
of what evidence was required to substantiate the claim and of 
the appellant's and VA's respective duties for obtaining 
evidence.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) held that, upon receipt of 
an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.  In this case, although the notice provided did not 
address either the rating criteria or effective date provisions 
that are pertinent to the appellant's claim, such error was 
harmless given that service connection is being denied, and hence 
no rating or effective date will be assigned with respect to this 
claimed condition.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The RO has obtained VA and private treatment 
records.  VA has obtained medical records and a determination 
from the Social Security Administration (SSA).  The Veteran has 
submitted private medical records.  

The Veteran was afforded VA medical examinations in February 
2004.  The corresponding reports do not provide nexus opinions.  
In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained with 
respect to a veteran's claim for benefits, there are four factors 
for consideration.  These four factors are:  (1) whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases manifesting 
during an applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated with 
the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on the 
claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated that 
this element establishes a low threshold and requires only that 
the evidence "indicates" that there "may" be a nexus between 
the current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current disability 
"may be associated" with military service include, but are not 
limited to, medical evidence that suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology such 
as pain or other symptoms capable of lay observation.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, the Veteran's service medical records show that the 
Veteran's knees and spine were normal on clinical examination at 
separation.  There is no competent medical evidence of either 
claimed disability until many years after separation, and no 
competent medical evidence, based on a review of service 
treatment records, linking either claimed disability to the 
Veteran's service.  Thus, the Board finds that the information 
and competent medical evidence of record, as set forth and 
analyzed below, contains sufficient competent medical evidence to 
decide the claim.  38 C.F.R. § 3.159(c)(4); McLendon, supra; see 
also Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (there 
must be some evidence of a causal connection between the alleged 
disability and the veteran's military service to trigger VA's 
obligation to secure a medical opinion pursuant to 38 U.S.C.A. 
§ 5103A(d)).  

Significantly, neither the appellant nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  In August 
2007 correspondence, the Veteran informed VA that two private 
doctors, whose records VA had been unable to obtain, treated him 
for a condition not on appeal and thus their records were not 
relevant.  He asked that VA continue his appeal without their 
records.  In February 2010 correspondence, the Veteran stated 
that he had no additional evidence and asked that his case be 
forwarded to the Board immediately.  Hence, no further notice or 
assistance to the appellant is required to fulfill VA's duty to 
assist the appellant in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio, supra.

Turning to the merits of the claim, service connection may be 
granted if the evidence demonstrates that a current disability 
resulted from an injury or disease incurred or aggravated in 
active military service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2010).  Service connection generally 
requires evidence of a current disability with a relationship or 
connection to an injury or disease or some other manifestation of 
the disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected if 
the evidence of record reveals that the veteran currently has a 
disorder that was chronic in service or, if not chronic, that was 
seen in service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 
488, 494-97 (1997).  Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, including arthritis, may be presumed to 
have been incurred during service if they become disabling to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence to 
the effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  When there is an approximate balance 
of positive and negative evidence regarding any issue material to 
the determination, the benefit of the doubt is afforded the 
claimant.  38 U.S.C.A. § 5107(b).

The Veteran generally contends that he incurred bilateral knee 
and low back disabilities while on active duty.  

Based on a thorough review of the record, the Board finds that 
the preponderance of the evidence is against the Veteran's claim 
for service connection for degenerative joint disease of the 
lumbar spine and degenerative joint disease of the knees.  
Neither disability was seen within one year of the Veteran's 
separation from service, and therefore presumptive service 
connection is not warranted.  There is no competent medical 
evidence relating the Veteran's current degenerative joint 
disease of the bilateral knees and lumbosacral spine to his 
service, and therefore direct service connection is not 
warranted.  

The Veteran's service treatment records reflect that he 
complained of bilateral knee pain in September 1963.  A 
consultation resulted in a diagnosis of normal knees with mild 
symptoms of strain.  

The Veteran complained of back pain in December 1965, and was 
noted to appear to have chronic muscle strain.  In February and 
March 1966 he complained of low back pain and dysuria.  In March 
1966, he was given an impression of prostatitis.  In July 1966, 
the Veteran stated that when his (prostate) infection was 
improved his back pain was better.  The impression was subacute 
prostatitis.  

The report of the Veteran's October 1966 separation medical 
examination provides that his spine and lower extremities were 
normal on clinical examination and identifies no relevant defects 
or diagnoses.  

As the Veteran's service treatment records reflect that he had no 
lumbar or knee findings, diagnoses, or disabilities at 
separation, they do not support his claim.  

The Veteran's post-service medical records are negative for 
pertinent complaints, symptoms, findings or diagnoses until 1997, 
more than 30 years after his separation from service.  Thus, 
presumptive service connection is not warranted for either 
disability.  38 C.F.R. §§ 3.303 and 3.309.  Moreover, the Court 
of Appeals for the Federal Circuit has determined that a 
significant lapse in time between service and post-service 
medical treatment, in this case 30 years, may be considered as 
part of the analysis of a service connection claim.  Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).

A May 2004 SSA determination found that the Veteran had been 
disabled since July 2002, with a primary diagnosis of 
osteoarthritis and a secondary diagnosis of coronary artery 
disease.  Medical records received from SSA do not link the 
Veteran's osteoarthritis to his service or any injury during 
service.  

On VA Form 21-4142s, the Veteran reported no treatment for the 
knees or back prior to 2003.  However, an August 1997 private 
medical report provides that the Veteran reported low back pain.  
In a July 2000 medical record, a private physician stated that he 
had operated on the Veteran's left knee twice in 1998, and noted 
that this was in a worker's compensation claim.  The Veteran's 
knee was injected with betamethasone.  X-rays of both knees 
showed bipartite patella but minimal osteoarthritis otherwise.  

In addition, subsequent medical records include a February 2003 
private report that provides a history of two arthroscopic 
surgeries on the left knee, and the need for one on the right 
knee.  A March 2003 VA Agent Orange examination resulted in a 
pertinent diagnosis of chronic low back pain.  A June 2003 
private examination report provided an assessment of low back 
pain with a right radicular component.  The Veteran complained of 
right knee pain in March and May 2004.  In March, the right knee 
was injected with betamethasone.  

The report of a February 2004 VA orthopedic examination sets 
forth the relevant history, the Veteran's subjective complaints, 
and the examination results.  The Veteran stated that his knees 
swelled in Cuba.  The resulting diagnosis was post-operative 
degenerative joint (disease) of both knees with loss of function 
due to pain, confirmed by X-ray.  

The report of a February 2004 VA spine examination sets forth the 
relevant history, the Veteran's subjective complaints, and the 
examination results.  The Veteran stated that his back was never 
seriously injured.  The resulting diagnosis was post-operative 
degenerative joint disease of the lumbosacral spine with loss of 
function due to pain.  X-rays showed facet joint hypertrophy at 
L4-5, L5-S1.  

The foregoing post-service treatment records and VA examination 
reports simply do not link the Veteran's current degenerative 
joint disease of the lumbar spine or degenerative joint disease 
of the knees to his service.  Thus, they do not support his 
claim.  

The Board is aware of the Veteran's contentions.  However, they 
do not constitute medical evidence in support of his claim.  The 
Veteran is not competent to diagnose the etiology of a 
disability.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu, supra.  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge").  As a result, his 
assertions cannot constitute competent medical evidence that his 
current degenerative joint disease of the lumbar spine or 
degenerative joint disease of the knees is related to his active 
duty or any injury during active duty.  

The Board is aware that lay testimony is competent to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno v. 
Brown, 6 Vet. App. 465, 469 (1994).  Additionally, when a 
condition may be diagnosed by its unique and readily identifiable 
features, the presence of the disorder is not a determination 
"medical in nature" and is capable of lay observation.  In such 
cases, the Board is within its province to weigh that testimony 
and to make a credibility determination as to whether that 
evidence supports a finding of service incurrence and continuity 
of symptomatology sufficient to establish service connection.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Further, lay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

Nevertheless, to the extent that the Veteran is able to observe 
continuity of low back and bilateral knee pain since separation 
from active duty, the credibility of his opinion is outweighed by 
the lack of probative medical evidence in support of his claim.  
In this regard, while the Board acknowledges that the absence of 
any corroborating medical evidence supporting the assertions, in 
and of itself, does not render the statements incredible, such 
absence is for consideration in determining credibility.  See 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(noting that the absence of contemporaneous medical documentation 
may go to the credibility and weight of veteran's lay testimony, 
but the lack of such evidence does not, in and of itself, render 
the lay testimony incredible).  Simply stated, the Board finds 
that the Veteran's service treatment records (documenting that he 
had no objective lumbar or knee findings, diagnoses or 
disabilities at separation) and his post-service medical records 
(containing no evidence of any lumbar or knee complaints, 
symptoms, findings or diagnoses for many years after separation, 
and containing no medical evidence that either current lumbar or 
knee disability is related to his active duty or any injury 
during active duty) outweigh his contentions.

In sum, the medical evidence demonstrates that the Veteran is not 
entitled to service connection for degenerative joint disease of 
the lumbar spine or degenerative joint disease of the knees.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

(CONTINUED ON NEXT PAGE)









ORDER

Service connection for degenerative joint disease of the lumbar 
spine is denied.

Service connection for degenerative joint disease of the knees is 
denied.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


